DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Herd on 28 July, 2022.
The application has been amended as follows:

IN THE CLAIMS:
In Claim 23, Line 6 after “of” and before “sloped” the following has been inserted –smooth--. 
In Claim 23, Line 9 before “adjacent” the following has been inserted –immediately--.
In Claim 31, Line 15 after “point” the following has been added --, forming a sawtooth pattern progressing around the circumference-- 

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 14-16, 20, 23-28, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Lee, the closest prior art of record, discloses the limitations of an oral care implement with a plurality of cleaning elements, a head having a front surface, and at least one annular cleaning element but Lee, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious that the plurality of arcuate portions continually increases from the first end to the second end, as particularly required by the claim, and in combination with the recited features of claim 1.
Regarding Claim 23, Lee, the closest prior art of record, discloses the limitations of an oral care implement with a plurality of cleaning elements, a head having a front surface, and at least one annular cleaning element but Lee, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious at least one cleaning component comprising an inner surface that defines a cavity and a distal end having a plurality of smooth sloped portions, each of the sloped portions extending from a low point to a high point; and wherein the low point of each of the plurality of sloped portions is immediately adjacent to the high point of another one of the plurality of sloped portions, and in combination with the recited features of claim 23.
Regarding Claim 31, Lee, the closest prior art of record, discloses the limitations of an oral care implement with a plurality of cleaning elements, a head having a front surface, and at least one annular cleaning element but Lee, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious wherein the first, second, and third groups of bristles are arranged on the front surface of the head so that the first high point is adjacent to the second low point, the second high point is adjacent to the third low point, and the third high point is adjacent to the first low point, forming a sawtooth pattern progressing around the circumference, and in combination with the recited features of claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723